Citation Nr: 1219581	
Decision Date: 06/04/12    Archive Date: 06/13/12

DOCKET NO.  05-04 195	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Entitlement to service connection for a low back disability, to include degenerative disc disease of the spine with L5-S1 spondylolisthesis.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The Veteran had active service from September 1964 to August 1966.  

This matter comes before the Board of Veterans' Appeals on appeal from a February 2004 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO), located in New York, New York.  The Board remanded the claim for additional development in January and October 2007, October 2009, and March and September 2011.

In April 2006, the Veteran testified before the undersigned Veterans Law Judge at a hearing conducted in Washington, DC at VA's Central Office.  A transcript of the hearing has been associated with the claims folder.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Unfortunately, another remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that, in addition to ensuring compliance with certain United States Court of Appeals for Veterans Claims (Court) case law, there is a complete record upon which to decide the case.  The Board also notes that the Court has held "that a remand by this Court or the Board confers on the veteran or other claimant, as a matter of law, a right to compliance with the remand orders."  Stegall v. West, 11 Vet. App. 268, 271 (1998).  As such, compliance with the terms of the remand is necessary prior to further appellate review, and if not, "the Board itself errs in failing to ensure compliance."  Id.



The Veteran asserts that service connection is warranted for a low back disability.  He contends that he has a low back disability that was aggravated by service.  As pointed out as part of the Board's September 2011 remand:

Although no chronic back disability was noted at service entry or upon discharge, the record contains: an April 2004 private medical statement noting that the Veteran had spondylolisthesis during his teenage years (the Board observes that the Veteran was 20 years old at the time he entered active duty - clearly after his teenage years); the Veteran's assertions of back problems from the time he was a teenager (see for example, the December 2003 VA General Medical Examination Report); the Veteran's sworn testimony that he did not injure his back as a teenager, he was not told that he had spondylosis when he was a teenager, and he did not see any doctor about back pain prior to service, but that he has experienced back pain continuously since service (see for example, the April 2006 Board hearing transcript, pages 10 and 18); the Veteran's assertions of two lifting injuries during military service in Korea in 1965; and a July 2006 lay statement from a fellow serviceman recalling that the Veteran experienced back pain in service.

The record also shows that the Veteran has been unemployed since December 1988 when he sustained a work-related back injury.  The disability determination records reveal that the Veteran was thrown out of the back doors of a vehicle on prison property.  He went head first, flipped over and hit his back when he landed on a dirt road.  The current evidence shows that the Veteran's back disability consists of spondylolisthesis at L5-S1; L5 spondylolysis, moderate degeneration at L4-L5; and posttraumatic superior endplate compression of L1 vertebral body.  The most recent VA examination report dated in April 2011 did not fully address the Board's questions with regard to preexistence, aggravation, etc.  Hence, the Board finds that another remand is necessary.

The VA examination ordered as part of the Board's September 2011 Remand was conducted in December 2011.  The examiner supplied a diagnosis of lumbar degenerative disc disease.  The examiner checked the box which preceded the following language:  "The claimed condition was less likely than not (less than 50 percent probability) incurred in or caused by the claimed in-service injury, event, or illness."  As rationale for this supplied opinion, the examiner commented:

Veteran most likely has a congenital L5 pars defect which existed prior to service and has [led] to predictable age appropriate adjacent lumbar degenerative disease.  The radiographic and clinical findings are consistent with the natural progression of this pathology and I would not opine that 2 years of military service or the activity the veteran described as the trigger for his back condition caused or aggravated this.

The examiner also checked a box before this language:  "The claimed condition, which clearly and unmistakably existed prior to service, was clearly and unmistakably not aggravated beyond its natural progression by an in-service injury, event, or illness."  The rationale for this supplied opinion was completely identical to the rationale which followed the above-cited question (i.e., concerning service incurrence).  

However, despite the examiner's assertions that the Veteran had a pre-existing congenital lumbar spine disability which, essentially, had not been worsened by his military service, he failed to sufficiently point to "specific evidence (either clinical or lay evidence) in the file to support the assertion of preexistence and aggravation."  In other words, he basically said the Veteran likely had a congenital defect, but did not indicate upon what evidence he relied upon - as was required as part of the Board's September 2011 remand instructions -- to come to that conclusion.  Stegall.  To this, the Board notes that the Court has found that an adequate examination must support its conclusion with an analysis that can be weighed against contrary opinions.  Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007).  In Stefl, the Court found that a medical examination was inadequate because it provided an unsupported conclusion.  If an examination report does not contain sufficiently detailed rationale, it is incumbent upon rating personnel to return the report as inadequate for rating purposes. 38 C.F.R. § 4.2 (2011).  Therefore, the Board finds that the December 2011 VA opinion is inadequate to render a final decision, and, as such, the VA examiner who supplied the December 2011 VA examination findings needs to be asked to specifically identify both the facts, and associated medical principles, he utilized to determine that the Veteran had a pre-existing congenital lumbar spine disability.  

The Board also observes that, as part of its September 2011 Remand, the following development was requested:  "The RO should obtain any pertinent records pertaining to any claim filed by the veteran for Workers' Compensation benefits after his December 1988 work injury."  The RO as part of an enclosure to an October 2011 letter to the Veteran, provided him a VA Form 21-4192, Request for Employment Information in Connection with Claim for Disability Benefit.  The Veteran was to return this form so VA could seek records, including medical, pertaining to his December 1988 work-related injury.  The Veteran did not return the form.  As the Court stated in Wood v. Derwinski, "[t]he duty to assist is not always a one-way street.  If a veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence."  1 Vet. App. 190, 193, reconsidered, 1 Vet. App. 406 (1991); see also Wamhoff v. Brown, 8 Vet. App. 517 (1996).  As this case needs to be remanded anyway, the Veteran is here advised that if he does not cooperate, VA may not be able to obtain evidence in conjunction with his claim.


Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should again provide the Veteran a VA Form 21-4192 for completion so as to authorize VA to obtain any pertinent records pertaining to any claim filed by the Veteran for Workers' Compensation benefits after his December 1988 work injury.  

2.  The Veteran's claims file should be forwarded to the examiner who performed the Veteran's December 2011 VA back examination.  After reviewing the Veteran's claims file, the examiner should be requested to specifically identify what facts and medical principles (i.e., what particular medical records, testimony, other evidence) upon which he based his opinion that the Veteran had a congenital lumbar spine disorder which clearly and unmistakably existed prior to service and clearly and unmistakably was not aggravated beyond its natural progression by an in-service injury, event, or illness.  

3.  In the event that the physician who examined the Veteran in December 2011 is unavailable, the RO/AMC should forward the Veteran's claims folder to an appropriate clinician for review and to provide an opinion as to the onset and etiology of the identified back disabilities noted to be present.  

The clinician should state the likelihood that any identified low back disability existed prior to service.  If the examiner concludes that a low back disability existed prior to service, the examiner should indicate the likelihood that the disability worsened during service.  The examiner must point to specific evidence (either clinical or lay evidence) in the file to support the assertion of preexistence and aggravation and provide a rationale for the opinion.

If the examiner concludes that it is not likely that the Veteran had a low back disability that preexisted service, the examiner must opine as to whether it is at least as likely as not that any currently diagnosed low back disability is related to or had its onset during the Veteran's military service.  In offering this opinion, the examiner should specifically acknowledge and comment on the Veteran's report of two lifting injuries in service in 1965 and his report of continued back symptoms since service, as well as his documented December 1988 work injury.  A full and complete rationale - including a discussion of the specific facts and medical principles relied upon -- for the opinion should be provided.

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a certain conclusion is so evenly divided that it is as medically sound to find in favor of such a conclusion as it is to find against it.)

If additional examination of the Veteran is deemed necessary by the clinician in order to provide the requested opinions, such examination should be scheduled.

4.  The Veteran is hereby notified that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2011).  In the event that the Veteran does not report for any scheduled examination, documentation should be obtained which shows that notice scheduling the examination was sent to the last known address.  It should also be indicated whether any notice that was sent was returned as undeliverable. 

5.  After undertaking any other development deemed appropriate, the RO/AMC should readjudicate the issue of entitlement to service connection for a low back disability, to include degenerative disc disease of the spine with L5-S1 spondylolisthesis.  If the benefit sought is not granted in any respect, the Veteran and his representative should be furnished with a supplemental statement of the case and afforded an opportunity to respond before the record is returned to the Board for future review. 

The purpose of this REMAND is to ensure due process.  The Board does not intimate any opinion as to the merits of the case, either favorable or unfavorable, at this time.  No action is required of the appellant until he is notified. 

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other 

appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


